21 F.3d 422NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Theodore Morris FOUST;  James Earl Newman, Plaintiffs Appellants,v.NORTH CAROLINA DEPARTMENT OF CORRECTIONS;  Grady Massey;Andrew Davenport;  Oscar Hines;  WilsonCreighton-BEY, Defendants Appellees.
No. 93-7334.
United States Court of Appeals, Fourth Circuit.
Submitted March 7, 1994.Decided April 14, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-684-CRT-H)
Theodore Morris Foust, James Earl Newman, appellants pro se.
E.D.N.C.
AFFIRMED.
Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Foust v. North Carolina Dep't of Corrections, No. CA-92-684-CRT-H (E.D.N.C. Nov. 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED